Case 1:20-cr-00109-ABJ Document11 Filed 07/14/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on May 7, 2019
UNITED STATES OF AMERICA : CRIMINAL NO.
V. : GRAND JURY ORIGINAL
MICAH EUGENE AVERY, JR., : VIOLATION:
: 18 U.S.C. § 1361
Defendant. : (Destruction of Government Property)

INDICTMENT

The Grand Jury charges that:
COUNT ONE

On or about May 30, 2020 in the District of Columbia, MICAH EUGENE AVERY, Jr.,
willfully anil by means of applying spray paint to a granite wall on the Lincoln Memorial property,
did injure and commit a depredation against, and attempt to injure and commit a depredation
against, property of the United States, specifically a granite wall adjacent to the Lincoln Memorial
located on the Lincoln Memorial property, and the resulting damage was over $1,000.

(Destruction of Government Property, in violation of Title 18, United States Code,
Section 1361)

f

A TRUE BILL:

FOREPERSON.

\ uD Adan 9
(a of the United States in n Px

and for the District of Columbia.
